             Case 1:21-cv-00675-ELH Document 4 Filed 03/31/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

JAMES JOSEPH OWENS-EL,                             *

Plaintiff,                                         *

v.                                                 *           Civil Action No. ELH-21-675

MAGGIE CHOU,                                       *
KEVIN RANDALL,
LETTA REID-TRAGDON,                                *
RENATA STOKES,
PAUL O’CONNOR,                                     *
MACK ABADUDO,
JUDITH TOM LIN,                                    *
STATE OF MARYLAND,
COUNCILMAN ERIC COSTELLO,                          *
JOHN DOE, and
UNITED STATES OF AMERICA,1                         *

Defendants.                                    *
                                              ***
                                          MEMORANDUM


        On March 17, 2021, the self-represented plaintiff, James Joseph Owens-El, filed a

Complaint supplemented with numerous pages of additional claims and exhibits.                ECF 1

(redacted); ECF 2 (unredacted). He alleges that defendants, who include his apartment house

managers and Assistant State’s Attorneys for Baltimore City, conspired to commit fraud resulting

in a decision not to pursue charges for lack of evidence that Owens-El filed against his neighbor,

Kevin Michael Randall. The matter arose from an incident at a community meeting held by City

Council member Eric Costello on December 14, 2018. ECF 1-1 at 10, 19-21, 23-26, 35-36.

        Plaintiff states:



        1
             The Clerk shall add all names listed in the complaint as defendants. ECF 1 at 3-5.
            Case 1:21-cv-00675-ELH Document 4 Filed 03/31/21 Page 2 of 5



        Maggie Chou erected a scheme and conspiracy to attempt to wrongfully evict
        Plaintiff with Letta Reid-Tragdon, Reneta Stokes and resident expert actor Kevin
        Randal[sic] who insulted and assaulted Plaintiff for effectively communicating
        with District Councilman Erick [sic] Costello about oaths to support and defend the
        Constitution of the United States of America: After Reid-Tragdon on or about Dec.
        10 or 11 had Randall to entrapp [sic] Plaintiff sliding an invitation in Plaintiff’s
        door, Apt. 704 to meet with, and ask questions and ask questions answers by Hon
        Erick [sic] Costello on Dec. 11, 2018.2

ECF 1 at 2.

        Plaintiff claims defendants’ actions constitute “cruel and unusual punishment and unjust

treatments” that violate his rights under the Eighth Amendment to the Constitution and Article 16

of the Maryland Declaration of Rights, the ex post facto clauses of the Constitution and Maryland

Declaration of Rights and deprived him of his right to freedom of speech. ECF 1-1 at 1-2. He

seeks the following relief, id. at 5:

        1. Declare that Asst. States Attorneys: O’Connor, Mack Abadudo, Judith Tom Lin
           and a sit in deputy conspired with Federal-HUD Hanover Square Manager
           Maggie Chou to alter or erase: audeo-visual [sic] evidence of assaults and
           insults by assigned security, compromised resident Kevin Randall: as attorneys
           manifestly discriminated in open court coercing percipient [sic] witness Harold
           Adams who protested that: “Y’all don’t need the video, y’all always had me.”
           Defendants and other identified hereinto perpetuate a fraud on a state of
           Maryland Court.

        2. Enjoin defendants from retaliating, harming Plaintiff or his witness Hon. Eric
           Costello; Harold Adams, and Pauline Hazelton.

        3. Award Plaintiff $5,000,000.00 jointly.




        2
          Plaintiff references State of Maryland v. Kevin Randall, Criminal No. 2B2389326 in the
District Court for Maryland, (Patapsco) and states this case was dismissed due to fraud on the court
by Assistant State’s Attorneys O’Connor and Abadudo, who acted in confederation with Chou.
ECF 1 at 5; ECF 1-1 4, 19. This case number could not be found on the Maryland Judiciary case
search website (visited on March 30, 2021).

                                                 2
           Case 1:21-cv-00675-ELH Document 4 Filed 03/31/21 Page 3 of 5



        Preliminarily, I note that plaintiff filed the Complaint without submitting the $402.00 civil

filing fee or filing a Motion for Leave to Proceed in Forma Pauperis. He will be granted twenty-

eight days from the date of this Order to cure this oversight.

        As to the Complaint, it need not contain detailed allegations, but the facts alleged must be

enough to raise a right to relief above the speculative level and require “more than labels and

conclusions,” as “courts are not bound to accept as true a legal conclusion couched as a factual

allegation.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Id. at 570. The allegations must

“give the defendant fair notice of what the plaintiff's claim is and the grounds upon which it rests.”

Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 512 (2002) (internal quotation marks omitted).

        The court also recognizes its obligation to construe liberally the pleadings of self-

represented litigants, such as plaintiff. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In

evaluating the Complaint, the factual allegations are assumed to be true. Id. at 93 (citing Twombly,

550 U.S. at 555–56). Nonetheless, liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a cognizable claim. See Weller v.

Dep’t of Soc. Servs., 901 F.2d 387, 390–91 (4th Cir. 1990); see also Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985) (stating a district court may not “conjure up questions never

squarely presented”). In making this determination, “[t]he district court need not look beyond the

complaint’s allegations,” but it also “must hold the pro se complaint to less stringent standards

than pleadings drafted by attorneys and must read the complaint liberally.” White v. White, 886

F.2d 721, 722–23 (4th Cir. 1989). Even after affording the Complaint liberal construction, and

assuming the allegations to be true, it fails to set forth a plausible federal claim.




                                                   3
           Case 1:21-cv-00675-ELH Document 4 Filed 03/31/21 Page 4 of 5



       Plaintiff will be granted twenty-eight days to provide facts to support his claims that

defendants conspired unlawfully to evict him from his apartment and prevent the prosecution of

Kevin Randall in Case No. Criminal No. 2B2389326. Plaintiff must state with specificity how

these actions violated the First and Eighth Amendments, the Ex Post Facto clause, and the

Maryland Declaration of Rights. Further, plaintiff must explain how each defendant acted

unlawfully and in violation of federal law. And, plaintiff should indicate whether he was in fact

evicted from his apartment and, if so, the date.

       As to plaintiff’s claim concerning the Assistant State’s Attorneys’ decision not to prosecute

Kevin Randall, allegations of criminal violations may only be initiated by a prosecutor. See Leeke

v. Timmerman, 454 U.S. 84, 86–87 (1981). Private citizens lack a judicially cognizable interest in

the criminal prosecution of another. Linda R. v. Richard V., 410 U.S. 614, 619 (1973). In other

words, private citizens, such as plaintiff, do not have a constitutional right to insist that the State

bring charges against another individual.

       Plaintiff is directed to limit the Amended Complaint to no more than twenty-five pages

written on one side of each page and to write the above case number on the Amended Complaint.

As a reminder, an amended complaint generally replaces the original complaint filed. Young v.

City of Mt. Ranier, 238 F.3d 567, 572 (4th Cir. 2001); see Crysen/Montenay Energy Co. v. Shell

Oil Co., 226 F.3d 160, 162 (2d Cir. 2000) (noting exception for purposes of appellate review of

claims dismissed in original complaint that were not included in amended complaint). Therefore,

the Amended Complaint required by this Order must include all allegations against each of the

defendants, so that the Amended Complaint may stand alone as the sole complaint in this action,

to which defendants must respond.         Additionally, the Amended Complaint must meet the

requirements of this Order, or it may be dismissed without prejudice, and without further notice.



                                                   4
         Case 1:21-cv-00675-ELH Document 4 Filed 03/31/21 Page 5 of 5



      An Order follows.



Date: March 30, 2021                                  /s/
                                               Ellen L. Hollander
                                               United States District Judge




                                      5
